—Judgment, Supreme Court, Bronx County (John Byrne, J.), entered on or about February 23, 1998, dismissing the petition for a writ of habeas corpus, unanimously affirmed, without costs.
The court properly dismissed petitioner’s application for a writ of habeas corpus seeking restoration to parole status since the second parole violation warrant issued by respondent “did not amount to a mere rehash of the first proceeding, as it was based on a new circumstance, i.e., his conviction” (People ex rel. Williams v Rodriguez, 108 AD2d 1007, 1008, lv denied 65 NY2d 603). We have considered and rejected petitioner’s remaining arguments. Concur—Williams, J. P., Wallach, Andrias and Friedman, JJ.